17-2093-cv
Wenegieme v. U.S. Bank Nat’l Ass’n


                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT


                                       SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 16th day of March, two thousand eighteen.

PRESENT:          JOSÉ A. CABRANES,
                  SUSAN L. CARNEY,
                               Circuit Judges,
                  VALERIE E. CAPRONI,
                               District Judge.*



CELESTE WENEGIEME,

                            Plaintiff-Appellant,                    17-2093-cv

                            v.

U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE,
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,




    *
    Judge Valerie E. Caproni, of the United States District Court for the Southern District of New
York, sitting by designation.

                                                   1
INC., LASALLE BANK NATIONAL ASSOCIATION, BANK
OF AMERICA NATIONAL ASSOCIATION,


                        Defendants-Appellees,



FOR PLAINTIFF-APPELLANT:                                     Celeste Wenegieme, pro se, New York,
                                                             NY.

FOR DEFENDANTS-APPELLEES:                                    Benjamin S. Noren and Schuyler B.
                                                             Kraus, Hinshaw & Culbertson LLP, New
                                                             York, NY.

        Appeal from a May 5, 2017 judgment of the United States District Court for the Southern
District of New York (Edgardo Ramos, Judge).

        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the May 5, 2017 judgment of the District Court be, and it
hereby is, AFFIRMED.

         Plaintiff-Appellant Celeste Wenegieme (“Wenegieme”), proceeding pro se, appeals the
District Court’s judgment insofar as it dismissed her complaint against Defendants-Appellees
pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. We assume the
parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on
appeal.

         Construing Wenegieme’s arguments liberally, as our precedents require, see, e.g., Triestman v.
Fed. Bureau of Prisons, 470 F.3d 471, 475 (2d Cir. 2006), we conclude that the District Court did not
commit error. Wenegieme’s trespass claim is foreclosed by a September 17, 2014 decision of the
Supreme Court of the State of New York, County of Bronx. In that decision, the New York court
concluded that any entry of representatives of Defendant-Appellant U.S. Bank National Association
(“U.S. Bank”) onto Wenegieme’s property was not “unauthorized” within the meaning of New York
law and therefore could not constitute trespass. Wenegieme is therefore collaterally estopped to
argue in federal court that U.S. Bank committed trespass. See Hoblock v. Albany Cty. Bd. of Elections,
422 F.3d 77, 94 (2d Cir. 2005). Furthermore, insofar as Wenegieme argues that the statute of
limitations barred U.S. Bank’s foreclosure action against her property, we refuse to consider that
argument because Wenegieme failed to raise it in the District Court. See In re Nortel Networks Corp.
Secs. Litig., 539 F.3d 129, 132 (2d Cir. 2008).




                                                    2
                                      CONCLUSION

       We AFFIRM the May 5, 2017 judgment of the District Court. We DENY Defendants-
Appellees’ motion for costs.1


                                                  FOR THE COURT:
                                                  Catherine O’Hagan Wolfe, Clerk




   1
    We understand Defendants-Appellees to move in their brief for reimbursement from
Wenegieme of the cost of their supplemental appendix.

                                              3